Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 6,120,499 to Dickens et al. (Dickens) and U.S. Patent No. 6,862,467 to Moore et al. (Moore). 

Regarding claim 1, Dickens teaches a medical device with an elongate body (16; Col. 3 ln. 63-65),  sensor (32, Col. 4 ln. 20-21) and electrically conductive element (17, 18; Col. 3 ln. 65-67), the electrically conductive element disposed helically around the body (Col. 3 ln. 65-Col. 4 ln. 3) but fails to explicitly teach electrically conductive element as a twisted pair.
Moore teaches wires (transmission lines 172, 182) located in a medical device. Moore teaches that the wires are twisted (col. 16, In. 22-35 & col. 17, In. 25-31). 
One having an ordinary skill in the art at the time of filing was made would have found it obvious to modify the wires of Dickens to be a twisted pair as set forth in Moore as Moore teaches at col. 16, In. 28-35 that a twisted pair is a known alternative as an electrical conductor used in the catheter art and additionally would have resulted in transmission lines that are uniformly embedded and have a uniform impedance through the length of the medical device. 
Regarding claim 9, Dickens and Moore teach the claim limitations of claim 1, where Dickens teaches wherein said elongate body comprises a proximal portion and a distal portion, and wherein said electrically-conductive element extends to the proximal portion (see fig. 1, Col 4 ln. 7-36).
Regarding claim 10, Dickens and Moore teach the claim limitations of claim 1, where Moore teaches the twisted pair cable comprises a shielded twisted pair cable (Col. 16 ln. 50-54).


Claims 1, 7, 10-11 are rejected using an alternative interpretation under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 6,120,499 to Dickens et al. (Dickens) and U.S. Patent No. 6,862,467 to Moore et al. (Moore). 
Regarding claim 1, Dickens teaches a medical device with an elongate body (55; Col. 5 ln. 63-65),  sensor (56, Col. 6 ln. 7-6) and electrically conductive element (57; Col. 6 ln. 10-15), the electrically conductive element disposed helically around the body (see fig. 6; Col. 6 ln. 11-15) but fails to explicitly teach electrically conductive element as a twisted pair.
Moore teaches wires (transmission lines 172, 182) located in a medical device. Moore teaches that the wires are twisted (col. 16, In. 22-35 & col. 17, In. 25-31). 
One having an ordinary skill in the art at the time of filing was made would have found it obvious to modify the wires of Dickens to be a twisted pair as set forth in Moore as Moore teaches at col. 16, In. 28-35 that a twisted pair is a known alternative as an electrical conductor used in the catheter art and additionally would have resulted in transmission lines that are uniformly embedded and have a uniform impedance through the length of the medical device. 
Regarding claim 7, Dickens and Moore teach the claim limitations of claim 1, where Dickens teaches wherein said electrically- conductive element comprises a wire (see fig. 6, Col. 6 ln. 10-16)
Regarding claim 10, Dickens and Moore teach the claim limitations of claim 1, where Moore teaches the twisted pair cable comprises a shielded twisted pair cable (Col. 16 ln. 50-54).
Regarding claim 11, Dickens and Moore teach the claim limitations of claim 1, where Dickens teaches the twisted pair cable is disposed directly on the elongate body (see fig. 6).
Response to Arguments
Applicant’s arguments, see remarks, filed January 27, 2022, with respect to the rejection(s) of claim(s) 1-16 under Jenson, Lyu and Moore have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dickens and Moore.

Allowable Subject Matter
Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 19 not found or suggested is the first groove has a first radial depth, the second groove has a second radial depth, wherein the second radial depth is greater than the first radial depth. The combination of the recited features is the basis for allowability.
The closest prior art of record is Jenson, Lyu, Heideman, Dickens, and Moore, however these reference(s) do not disclose the device as claimed or described above.HH
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783